Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “configured for snap insertion of plastic hoses” in claims 10 and 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
There is no structure disclosure of the snap insertion. The Office interprets that any hole structure is configured for snap insertion.  Further, the plastic hose has not been positive recited, therefore, the Office interprets that the plastic hose is working environment not a required structure.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim 11 recites “two radial locks for assembly of a spacer”.  The Office considers the “spacer” is not a required structure since the “spacer” is not positive recited and the “spacer” is merely a working environment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Reference to Claims 10 and 15
Claims 10 and 15 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no structure disclosure of the snap insertion. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
In Reference to Claims 11-14
Claims 11-14 are rejected by their virtue dependency to Claim 10
In Reference to Claim 16 and 17
Claims 16 and 17 are rejected by their virtue dependency to Claim 15	
Claim 19 recites the limitation "the spacer cup" in Line 3 and “the shell” in Line 4.  There are insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-10, 15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 7,443,139 to Amburgey.
In Reference to Claim 8
Amburgey discloses a progressive cavity pump for a tintometric closing system, comprising: a rotor (Fig. 1, 16) in the form of helical screw; and an elastomer stator (Fig. 1, 60) wherein the rotor including a circular section (Fig. 1, 16a) having an eccentricity along a helical step (Fig. 1, annotated by the examiner) and a helical length of two steps, which form one stage.
In Reference to Claim 9
Amburgey discloses the rotor includes a cylindrical (Fig. 1, 16a), non-helical section (Fig. 1, annotated by the examiner) to facilitate a dimensional evaluation of the circular section.
In Reference to Claim 10
Amburgey discloses a plastic shell (Fig. 1, 40) including an upper body having a fluid input channel (Fig. 1, 42) and a fluid output channel (Fig. 1, 36) each including housings configured for snap insertion (Fig. 1, 36, the Office interprets the hole 36 can be configured for inserting a hose) of plastic hoses.
In Reference to Claim 15
Amburgey discloses a plastic shell (Fig. 1, 40) including an upper body having a fluid input channel (Fig. 1, 42) and a fluid output channel (Fig. 1, 36) each including housings configured for snap insertion (Fig. 1, 36, the Office interprets the hole 36 can be configured for inserting a hose) of plastic hoses.
In Reference to Claim 19
Amburgey discloses a rear assembly (Fig. 1, 32) configured to lock the stator from the spacer cup (Fig. 1, 44), wherein the rear assembly (Fig. 1, 32) does not use a front cover on the shell.

    PNG
    media_image1.png
    532
    663
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Amburgey in view of US Patent 3,084,631 to Bourke.
In Reference to Claim 18
Amburgey discloses a liner joint between the drive shaft and the rotor.
Bourke discloses a transmission universal joint (Fig. 1, 20) configured to fasten the rotor (Fig. 1, 19) and a shaft (Fig. 1, 14) which is operably coupled to a propulsion motor, wherein the transmission universal joint is configured to provide a high mechanical efficiency and low consumption of torque and energy.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to the invention of Amburgey to incorporate teachings from Bourke.  Doing so, would result in the universal joint of Bourke being incorporated into the design of Amburgey, since Bourke teaches that the universal joint is a well known design to convert a rotation of motor to an orbital motion of the rotor in the art (Col. 2, Line 25-33).
Allowable Subject Matter
Claims 11-14 and 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        8/25/2022